Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.8 AMENDMENT NO. 2 TO FUND PARTICIPATION AGREEMENT WHEREAS, Aetna Insurance Company of America ("AICA"), Aeltus Investment Management, Inc. ("Aeltus") and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna Generation Portfolios, Inc., on behalf of each of its series, and Aetna Variable Portfolios, Inc., on behalf of each of its series (the "Funds") have entered into a Fund Participation Agreement dated May 1, 1998, as amended May 1, 2000 (the "Agreement"). WHEREAS, AICA, Aeltus and the Funds now desire to amend and restate Schedule B to the Agreement to delete Aetna Real Estate Securities VP, Aetna High Yield VP and Aetna Index Plus Bond VP. NOW THEREFORE, in consideration of the mutual covenants and promises contained in the Agreement, AICA, Aeltus and the Funds hereby agree: « to amend and restate Schedule B to delete Aetna Real Estate Securities VP, Aetna High Yield VP and Aetna Index Plus Bond VP effective as of August 25, 2000. « that the Agreement, as modified by this Amendment, is ratified and confirmed. IN WITNESS WHEREOF, the undersigned duly authorized officers of AICA, Aeltus and the Funds have executed this Amendment No. 1 as of the 26 th 'day of June, 2001. AETNA INSURANCE COMPANY AETNA VARIABLE FUND OF AMERICA AETNA VARIABLE ENCORE FUND AETNA INCOME SHARES AETNA BALANCED VP, INC. AETNA GENERATION PORTFOLIOS, INC. AETNA VARIABLE PORTFOLIOS, INC. By: /s/ Shaun P. Mathews By: /s/ J. Scott Fox Name: Shaun P. Mathews Name: J. Scott Fox Title: Senior Vice President Title: President AELTUS INVESTMENT MANAGEMENT, INC. By: /s/ Neil Kochen Name: Neil Kochen Title: Executive Vice President SCHEDULE B (Amended and restated as of June 26, 2001) Aetna Variable Fund Aetna Variable Encore Fund Aetna Income Shares Aetna Balanced VP Inc. Aetna Generation Portfolios, Inc. Aetna Ascent VP Aetna Crossroads VP Aetna Legacy VP Aetna Variable Portfolios, Inc. Aetna Value Opportunity VP Aetna Growth VP Aetna Small Company VP Aetna Index Plus Large Cap VP Aetna Index Plus Mid Cap VP Aetna Index Plus Small Cap VP Aetna International VP Aetna Technology VP 2
